Order filed, June 11, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00077-CR
                                    ____________

                        CLYDE JAMES FREEMAN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 410th District Court
                             Montgomery County, Texas
                       Trial Court Cause No. 09-11-11188-CR


                                         ORDER

       The reporter’s record in this case was due March 9, 2012, 2012. See Tex. R. App.
P. 35.1. On March 27, 2012, this court granted the court reporters request for extension
of time to file the record until April 26, 2012. On April 30, 2012 this court granted the
court reporters request for extension of time to file the record until May 29, 2012. To
date, the record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first or second request, the court GRANTS your
third request and issues the following order.
       We order Jenny Bonnes, the official court reporter, to file the record in this appeal
on or before June 15, 2012. No further extension will be entertained. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely
filed. See Tex. R. App. P. 35.3(c). If Jenny Bonnes does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                       PER CURIAM